Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the liquid crystalline polyester multifilament comprising a liquid crystalline polyester comprising either (a) the combination of structural units of formulae (I), (II), (III), (IV), and (V), or (b) a polyester including a p-hydroxybenzoic acid structural unit and a 6-hydroxy-2-naphthoic acid structural unit, does not reasonably provide enablement for the liquid crystalline polyester multifilament with no identified contents. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5, 10 and 11 are rejected as being vague and indefinite when they each recite either a property or use of the claimed liquid crystal polyester multifilament without any substantive body to match the preamble; the scope of the protection sought is not clear, since the body of the claim fails to particularly point out and distinctly claim the contents of the claimed liquid crystal polyester multifilament.
Claim 6 is rejected as being vague and indefinite when it recites “[Chemical Formula 1]”; the scope of the protection sought is not clear as there is no corresponding structural formula 1 recited. Claim 6 fails to particularly point out and distinctly claim the contents of the claimed liquid crystalline polyester multifilament.
Claim 7 is rejected as being vague and indefinite when it recites ”wherein a percentage of the structural unit (I) is 40 to 85 mol % based on a total amount of the structural units (I), (II), and (III), a percentage of the structural unit (II) is 60 to 90 mol % based on a total amount of the structural units (II) and (III), and a percentage of the structural unit (IV) is 40 to 95 mol % based on a total amount of the structural units (IV) and (V)“ (emphasis added); the scope of the protection sought is not clear as there is insufficient antecedent basis for each of the structural units (I), (II), (III), (IV) and (V). Claim 7 fails to particularly point out and distinctly claim the liquid crystalline polyester multifilament.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7-16 of copending Application No. 17/431,735 (corresponding to U.S. Patent Application Publication No. 2022/0119991). 
Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and that they are not patentably distinct from each other because both sets of claims are drawn to a liquid crystalline polyester multifilament and the corresponding use thereof said in a high-order processed product.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakae et al. (U.S. Patent Application Publication No. 20150004409). 
Sakae et al. teaches a liquid crystalline polyester multifilament comprising a liquid crystalline polyester including structural units (I), (II), (III), (IV), and (V) as recited in the present claim 6: 
    PNG
    media_image1.png
    407
    370
    media_image1.png
    Greyscale
 (see claim 4), wherein a percentage of the structural unit (I) is 40 to 85 mol % based on a total amount of the structural units (I), (II), and (III), a percentage of the structural unit (II) is 60 to 90 mol % based on a total amount of the structural units (II) and (III), and a percentage of the structural unit (IV) is 40 to 95 mol % based on a total amount of the structural units (IV) and (V), as recited in the present claim 7 (see claim 5). Example 10 therein illustrates the 60 to 80 mol % of a p-hydroxybenzoic acid structural unit and 20 to 40 mol % of a 6-hydroxy-2-naphthoic acid structural unit as in the present claim 9:

    PNG
    media_image2.png
    343
    433
    media_image2.png
    Greyscale
, having an elastic modulus as recited in the present claim 3. Claim 2 therein recites the liquid crystalline polyester multifilament having a number of filaments as recited in the present claim 4. Claim 3 recites the liquid crystalline polyester multifilament having a total fineness as recited in the present claim 5. The inventive liquid crystalline polyester multifilament is disclosed as useful for ropes and/or tension elements [0001].
Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure of liquid crystalline polyester multifilaments: U.S. Patent Application Publication No. 2022/0098760; 2021/0087332.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722